Title: To James Madison from Arthur Campbell, 5 September 1808
From: Campbell, Arthur
To: Madison, James



Sir,
Lee Va. Sept. 5t. 1808

Having lately been a tour in Tennessee and Kentucky, I have information of The predominant sentiment of The respectable Citizens of Those States relating to The embargo.  Most are steady to meet the deprivations, for the want of foreign luxuries, and even necessaries, but it was frequently remarked: "Why did not Congress embargo the Mony, as well as the Ships?  The sending off that necessary auxiliary of war to our enemy, is of more advantage to him than tobacco, Cotton, or even Flour".  The Agents of England, or those trading on  British capital, since the Embargo, push their collections of debts, with redoubled activity  Kentucky and Tennessee complain, that there are not an uniformity in all the States respecting judiciary transactions, in recovering debts.  Virginia, Maryland &C foresaw the operation of the embargo law, and provided some relief to the Farmer, that could not sell his Crop; but in Kentucky & Tennessee even the Merchant, is become the victim of the Baltimore, or Philadelphia Creditor.  Certainly the late extraordinary events in Spain, will accelerate the repeal of Orders in Council; or the still more impolitic Decrees of the French Emperor: and Thus permit Commerce again to flow into its usual channels in time of War.
I congratulate you and my Country on the present prospect of our political affairs, and offer you my salutations of unfeigned Respect.  Your steady Friend

Arthur Campbell

